Citation Nr: 0010906	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-18 485	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1972 to July 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA), medical 
center.


FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a left knee disability is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records do not show any 
treatment for any chronic disability of the left knee.  There 
were multiple reports of record beginning in January 1973 
showing treatment and diagnosis regarding the appellant's 
right knee.  There is a notation in the appellant's service 
medical records from April 1973 showing a complaint of pain 
in both knees, but X-rays were negative and there was no 
diagnosis relative to any left knee disability at that time.  
No other indication of inservice occurrence of left knee 
problems is shown in the record.  The appellant's discharge 
examination in 1976 does not indicate any problems with the 
left knee.

Approximately 20 years passed before the next medical record 
related to the appellant's knees.  In December 1996, the 
appellant was diagnosed with an unstable left knee and 
received treatment from a VA medical center.  The appellant 
gave a history of left knee problems dating back to 1973.  VA 
treatment records from September 1997 to November 1997 show 
that the appellant was treated for a left knee disability and 
received an MRI.  The treatment notes state that he injured 
his knee when stepping off a curb a few days previous.  The 
MRI indicated a medial meniscal tear of the left knee.  No 
etiology for any knee disability is noted other than the 
stepping off a curb.  The treatment report does note that the 
appellant gave a history of left knee problems.

The appellant testified at a hearing in October 1998.  At 
that hearing, he testified that he had  a long history of 
left knee problems in service and that the medical records 
reflecting a history of right knee problems should actually 
have stated left knee problems, and that he was diagnosed 
with torn cartilage in his left knee.  He also testified that 
he had treatment for his left knee after leaving service, but 
has not produced any records relating to that treatment prior 
to 1996.  Additionally, the appellant testified that his 
uncle could verify his left knee complaints during service; 
no statement from his uncle has been offered into the record.

The Board finds sufficient evidence that the appellant 
currently has a left knee disability.  The VA treatment 
records and the MRI establish that he has a left knee medial 
meniscal tear, and before that he has a diagnosis of an 
unstable left knee dating from December 1996.  Therefore, the 
Board finds that the first element of a well grounded claim 
has been met.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The service medical records 
reflect ongoing treatment for right knee problems but not for 
a left knee disability.  There is one mention of the left 
knee in the service medical records, showing the appellant 
complaining of pain in both knees, but there is no diagnosis 
given and no further mention of it.  The appellant's 
separation examination report is negative for any finding of 
a left knee disability.  The Board notes the testimony of the 
appellant regarding his history of a left knee disability 
while in service, but in light of the service medical records 
indicating right knee problems, the Board finds that there 
was no injury or disease to the left knee shown in service.  
Therefore, the Board finds that the second element of a well 
grounded claim has not been met.  Id.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating that the 
appellant's left knee disability is somehow related to 
service.  The Board also notes the 20 year gap between the 
appellant leaving service and the first medical records post-
service showing a problem with his left knee.  The medical 
history reported in December 1996 of a left knee injury in 
1973 was not commented upon by the examiner.  The Court has 
held that bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence required to make the claim well grounded.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  The appellant 
testified to his history of left knee problems and offers his 
assertion that his current left knee disability is related to 
his service, but he is not competent to make such a 
conclusion; that is a medical opinion as to etiology and, 
thus, can only be made by a medical professional.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (Appellant cannot meet 
the burden imposed by 38 U.S.C.A. § 5107(a) as to a 
relationship between his disability and service because lay 
persons are not competent to offer medical opinions).

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  His service medical records do 
not establish that he suffered a left knee injury or disease 
in service and there is no competent medical evidence 
relating his current disability to service.  As such, his 
claim is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999); Epps, 126 F.3d at 1486; 
Caluza, 7 Vet. App.  at 506. Therefore, the Board cannot 
decide the claim on the merits.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Although were a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for a left knee disability.  At his 
hearing, the appellant testified that his uncle and possibly 
other individuals were aware of his knee problems in service 
and shortly after service.  The appellant was given 60 days 
in which to send any evidence or statements from those 
individuals, and no such evidence was received.  The Regional 
Office collected the appellant's service medical records and 
all the post service medical records that were identified as 
being available. In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence) and Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).  It is not shown that additional relevant 
evidence exists that has not already been associated with the 
claims file.

Accordingly, the Board must deny the appellant's claim of 
service connection for a left knee disability as not well 
grounded.


ORDER

Entitlement to service connection for a left knee disability 
is denied, as the claim is not well grounded.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


